Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a CON of US patent application 15/896,444, filed on 02/14/2018.
Claims 21, 24, 26-33, 38-44, 45 and 46 are currently pending in the instant patent application.
The preliminary amendment filed on 07/29/2022, amending claims 21, 24, 26-32 and 33, canceling claims 22-23, 34-36 and 37, and adding new claims 38-45 and 46 is acknowledged. 

Election/Restriction
Applicant's election without traverse of species 1) SEQ ID NO: 93 of Guide sequence, 2) nucleotide 19-34 of SEQ ID NO: 93 of Pseudoknot sequence, and 3) eukaryotic cell, where the target sequence is present, in the response filed on 07/29/2022 is acknowledged.  
The elected species are encompassed by claims 21, 24, 24, 26-27, and 30-33, 38-42, 44 and 46
The requirement is still deemed proper and is therefore made FINAL.
Claims 28-29, 43, and 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 21, 24, 26-27, 30-33, 38-42, 44 and 46 are present for examination.

Priority
Acknowledgement is made of applicants claim for priority of US patent application 15/896,444, filed on 02/14/2018, now US patent 10337028, and US patent application 15/632,001, filed on 06/23/2017, now US patent 9982279. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2019 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of 1449 is enclosed herewith.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see, page 21). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.
	

Drawings
Drawings submitted on 05/24/2019 are accepted by the Examiner.

Claim Objections
Claim 21, part (a) is objected to in the recitation “ or (ii) a nucleic acid molecule encoding the nucleic acid-guide nuclease”, which should be changed to  “ or (ii) a nucleic acid molecule encoding the nucleic acid-guide nuclease of (i)”. Appropriate correction is required.
Claim 21, part (b) is objected to in the recitation “ or (ii) a nucleic acid molecule encoding the nucleic acid-guide nuclease”, which should be changed to  “ or (ii) a nucleic acid molecule encoding the engineered guide nucleic acid of (i)”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 31 and 32 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 31 is indefinite and vague because it depends on canceled claim 37, and it is not clear what limitations were present in canceled claim 37, upon which claim 31 depends. Claim 32 is also rejected as claim 32 depends on claim 31. Clarification is required.

Claims 31 (depends on canceled claim 37) and 32 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 31 is indefinite in the recitation “the editing sequence” lacks antecedent basis and canceled claim 37 or any claims precedence of claim 31 does not recite anything about “editing sequence. Therefore, “the editing sequence” lacks antecedent basis. Claim 32 is also rejected as claim 32 depends on claim 31. Clarification is required. 

Claim 42 (depends on canceled claim 33) is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 42 is indefinite in the recitation “the engineered guide” lacks antecedent basis and claim 33 does not recite anything about “engineered guide”. Therefore, “the engineered guide” lacks antecedent basis in claim 33 upon which claim 42 depends. Clarification is required. 
Claim 42 (depends on canceled claim 33) is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 42 is indefinite in the recitation “the engineered guide”, which is confusing and does not make sense because there is something missing after “engineered guide”, which could be “nucleic acid” or “nuclease”, which is unknown, rendering the metes and bounds of the term unclear and indefinite. Clarification is required. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 21, 24, 26-27, 30, 31-33, 38-42, 44 and 46 are rejected under 35 U.S.C. 102(a)(1/2) based upon a public use or sale or other public availability of the invention as anticipated by Gill et al. (Methods for generating barcoded combinatorial libraries. WO 2017/223538 A1, publication 12/28/2017, claim benefit 62/354,516, filed 06/24/2016, see IDS).
The Broadest Reasonable Interpretation (BRI) of claim 21, which is drawn to a nucleic acid-guided nuclease system comprising: (a) (i) a nucleic acid-guided nuclease comprising at least 90% amino acid sequence identity to SEQ ID NO: 7, or (ii) a nucleic acid molecule encoding the nucleic acid-guided nuclease; and (b) (i) an engineered (mutation) guide nucleic acid comprising a region for complexing with the nucleic acid-guided nuclease and a region for hybridizing with a target sequence, thereby directing the nucleic acid-guided nuclease to the target sequence, or (ii) a nucleic acid molecule encoding the engineered guide nucleic acid, i.e. 20% non-identical that encompasses many diol dehydratase activating enzymes and mutants and variants thereof wherein the diol dehydratase activating enzyme is present in an amount sufficient to activate the diol dehydratase enzyme.  
Regarding claims 21, 24, 26-27, 30-33, 38-42, 44 and 46, Gill et al. teach a composition useful for genome editing or genome engineering in a cell, comprising a first donor nucleic acid molecule comprising a modified target nucleic acid sequence,  a nucleic acid comprising a modified (mutation) protospacer adjacent motif (PAM) sequence adjacent to  the target sequence, wherein said nucleic acid molecule complex with the target sequence, and a nucleic acid-guided nuclease MAD7 of SEQ ID NO: 7, wherein the nucleic acid-guided nuclease is a homologue of Cas9 or Cpf1, which is 100% identical to nucleic acid-guided nuclease Cas9 of SEQ ID NO: 7 of the instant application as well as a nucleic acid encoding said nucleic acid-guided nuclease of SEQ ID NO: 7 (see, the sequence alignment as shown below, (A)),  a guide nucleic acid or guide RNA sequence (gRNA), which can bind (contemplating hybridizing) to the nuclease Cas9 comprising a spacer region complementary to a portion of target nucleic acid,   wherein the guide RNA  comprises an editing sequence, which can be in a single nucleic acid molecule (gRNA + editing sequence), wherein the guide nucleic acid or gRNA is 100% identical to SEQ ID NO: 90 of the instant application (see, sequence alignment as shown below as (B)), wherein the Cas9 nuclease,   gRNA and editing sequence constitutes a nucleic acid guided nuclease system (para 52), which binds to the specific region of the genomic DNA, and cleaves, wherein said cleavage could be for single strand (SS) DNA or double strand (DS) DNA (para 241), wherein said system can be in a plasmid cassette (see, abstract), wherein the gRNA comprises pseudoknot region (para 150), which is 100% identical to SEQ ID NO: 88 of the instant application (see, sequence alignment as shown below as (C)), wherein the target cell is prokaryotic, eukaryotic including mammalian, or archaeal cell (para 120), and the editing efficiency of said genome editing system (plasmid cassette) comprising MAD7 nuclease or Cas9 nuclease, gRNA and editing sequence of Gill et al. is at least 70% than control (para 270, 279, 322), sequence, and Cas9 nuclease as of instant application, and thus, the region of gRNA that binds to Cas9 nuclease comprises pseudoknot region, wherein the pseudoknot region is 100% identical to nt19 to nt34 SEQ ID NO: 93 (see, the sequence alignment below as (D)).  
Claim 33 is included in this rejection because the nucleic acid guided nuclease system of the instant application and the nucleic acid guided nuclease system of the Gill et al. is one and same, the editing efficiency of 97% to 100% is the inherent property of the nucleic acid guided nuclease system of the Gill et al. Since the Office does not have the facilities for examining and comparing applicants' nucleic acid guided nuclease system for genome editing efficiency and the nucleic acid guided nuclease system for genome editing efficiency by the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product for editing efficiency and the product of the prior art for editing efficiency. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
(A): RESULT 1
DE   Nucleic acid-guided nuclease MAD7 protein, SEQ ID 7.
XX
KW   CRISPR-Cas9 system; Nucleic acid-guided nuclease MAD7 protein;
KW   combinatorial library; dna library; genome editing.
XX
OS   Unidentified.
XX
CC PN   WO2017223538-A1.
XX
CC PD   28-DEC-2017.
XX
CC PF   23-JUN-2017; 2017WO-US039146.
XX
PR   24-JUN-2016; 2016US-0354516P.
PR   27-JUL-2016; 2016US-0367386P.
PR   10-APR-2017; 2017US-0483930P.
XX
CC PA   (COLS ) UNIV COLORADO.
CC PA   (MUSE-) MUSE BIOTECHNOLOGY INC.
XX
CC PI   Bassalo MC,  Garst A,  Gill RT,  Lipscomb TEW,  Zeitoun RI;
SQ   Sequence 1263 AA;

  Query Match             100.0%;  Score 6618;  DB 26;  Length 1263;
  Best Local Similarity   100.0%;  
  Matches 1263;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MNNGTNNFQNFIGISSLQKTLRNALIPTETTQQFIVKNGIIKEDELRGENRQILKDIMDD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MNNGTNNFQNFIGISSLQKTLRNALIPTETTQQFIVKNGIIKEDELRGENRQILKDIMDD 60

Qy         61 YYRGFISETLSSIDDIDWTSLFEKMEIQLKNGDNKDTLIKEQTEYRKAIHKKFANDDRFK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YYRGFISETLSSIDDIDWTSLFEKMEIQLKNGDNKDTLIKEQTEYRKAIHKKFANDDRFK 120

Qy        121 NMFSAKLISDILPEFVIHNNNYSASEKEEKTQVIKLFSRFATSFKDYFKNRANCFSADDI 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 NMFSAKLISDILPEFVIHNNNYSASEKEEKTQVIKLFSRFATSFKDYFKNRANCFSADDI 180

Qy        181 SSSSCHRIVNDNAEIFFSNALVYRRIVKSLSNDDINKISGDMKDSLKEMSLEEIYSYEKY 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SSSSCHRIVNDNAEIFFSNALVYRRIVKSLSNDDINKISGDMKDSLKEMSLEEIYSYEKY 240

Qy        241 GEFITQEGISFYNDICGKVNSFMNLYCQKNKENKNLYKLQKLHKQILCIADTSYEVPYKF 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GEFITQEGISFYNDICGKVNSFMNLYCQKNKENKNLYKLQKLHKQILCIADTSYEVPYKF 300

Qy        301 ESDEEVYQSVNGFLDNISSKHIVERLRKIGDNYNGYNLDKIYIVSKFYESVSQKTYRDWE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 ESDEEVYQSVNGFLDNISSKHIVERLRKIGDNYNGYNLDKIYIVSKFYESVSQKTYRDWE 360

Qy        361 TINTALEIHYNNILPGNGKSKADKVKKAVKNDLQKSITEINELVSNYKLCSDDNIKAETY 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 TINTALEIHYNNILPGNGKSKADKVKKAVKNDLQKSITEINELVSNYKLCSDDNIKAETY 420

Qy        421 IHEISHILNNFEAQELKYNPEIHLVESELKASELKNVLDVIMNAFHWCSVFMTEELVDKD 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 IHEISHILNNFEAQELKYNPEIHLVESELKASELKNVLDVIMNAFHWCSVFMTEELVDKD 480

Qy        481 NNFYAELEEIYDEIYPVISLYNLVRNYVTQKPYSTKKIKLNFGIPTLADGWSKSKEYSNN 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 NNFYAELEEIYDEIYPVISLYNLVRNYVTQKPYSTKKIKLNFGIPTLADGWSKSKEYSNN 540

Qy        541 AIILMRDNLYYLGIFNAKNKPDKKIIEGNTSENKGDYKKMIYNLLPGPNKMIPKVFLSSK 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 AIILMRDNLYYLGIFNAKNKPDKKIIEGNTSENKGDYKKMIYNLLPGPNKMIPKVFLSSK 600

Qy        601 TGVETYKPSAYILEGYKQNKHIKSSKDFDITFCHDLIDYFKNCIAIHPEWKNFGFDFSDT 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 TGVETYKPSAYILEGYKQNKHIKSSKDFDITFCHDLIDYFKNCIAIHPEWKNFGFDFSDT 660

Qy        661 STYEDISGFYREVELQGYKIDWTYISEKDIDLLQEKGQLYLFQIYNKDFSKKSTGNDNLH 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 STYEDISGFYREVELQGYKIDWTYISEKDIDLLQEKGQLYLFQIYNKDFSKKSTGNDNLH 720

Qy        721 TMYLKNLFSEENLKDIVLKLNGEAEIFFRKSSIKNPIIHKKGSILVNRTYEAEEKDQFGN 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 TMYLKNLFSEENLKDIVLKLNGEAEIFFRKSSIKNPIIHKKGSILVNRTYEAEEKDQFGN 780

Qy        781 IQIVRKNIPENIYQELYKYFNDKSDKELSDEAAKLKNVVGHHEAATNIVKDYRYTYDKYF 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 IQIVRKNIPENIYQELYKYFNDKSDKELSDEAAKLKNVVGHHEAATNIVKDYRYTYDKYF 840

Qy        841 LHMPITINFKANKTGFINDRILQYIAKEKDLHVIGIDRGERNLIYVSVIDTCGNIVEQKS 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 LHMPITINFKANKTGFINDRILQYIAKEKDLHVIGIDRGERNLIYVSVIDTCGNIVEQKS 900

Qy        901 FNIVNGYDYQIKLKQQEGARQIARKEWKEIGKIKEIKEGYLSLVIHEISKMVIKYNAIIA 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 FNIVNGYDYQIKLKQQEGARQIARKEWKEIGKIKEIKEGYLSLVIHEISKMVIKYNAIIA 960

Qy        961 MEDLSYGFKKGRFKVERQVYQKFETMLINKLNYLVFKDISITENGGLLKGYQLTYIPDKL 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 MEDLSYGFKKGRFKVERQVYQKFETMLINKLNYLVFKDISITENGGLLKGYQLTYIPDKL 1020

Qy       1021 KNVGHQCGCIFYVPAAYTSKIDPTTGFVNIFKFKDLTVDAKREFIKKFDSIRYDSEKNLF 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 KNVGHQCGCIFYVPAAYTSKIDPTTGFVNIFKFKDLTVDAKREFIKKFDSIRYDSEKNLF 1080

Qy       1081 CFTFDYNNFITQNTVMSKSSWSVYTYGVRIKRRFVNGRFSNESDTIDITKDMEKTLEMTD 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1081 CFTFDYNNFITQNTVMSKSSWSVYTYGVRIKRRFVNGRFSNESDTIDITKDMEKTLEMTD 1140

Qy       1141 INWRDGHDLRQDIIDYEIVQHIFEIFRLTVQMRNSLSELEDRDYDRLISPVLNENNIFYD 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1141 INWRDGHDLRQDIIDYEIVQHIFEIFRLTVQMRNSLSELEDRDYDRLISPVLNENNIFYD 1200

Qy       1201 SAKAGDALPKDADANGAYCIALKGLYEIKQITENWKEDGKFSRDKLKISNKDWFDFIQNK 1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1201 SAKAGDALPKDADANGAYCIALKGLYEIKQITENWKEDGKFSRDKLKISNKDWFDFIQNK 1260

Qy       1261 RYL 1263
              |||
Db       1261 RYL 1263


(B): RESULT 1
DE   Engineered guide nucleic acid scaffold sequence, SEQ ID 90.
XX
KW   CRISPR-Cas9 system; combinatorial library; dna library; genome editing;
KW   ss.
XX
OS   Synthetic.
OS   Unidentified.
XX
CC PN   WO2017223538-A1.
XX
CC PD   28-DEC-2017.
XX
CC PF   23-JUN-2017; 2017WO-US039146.
XX
PR   24-JUN-2016; 2016US-0354516P.
PR   27-JUL-2016; 2016US-0367386P.
PR   10-APR-2017; 2017US-0483930P.
XX
CC PA   (COLS ) UNIV COLORADO.
CC PA   (MUSE-) MUSE BIOTECHNOLOGY INC.
XX
CC PI   Bassalo MC,  Garst A,  Gill RT,  Lipscomb TEW,  Zeitoun RI;

  Query Match             100.0%;  Score 35;  DB 59;  Length 35;
  Best Local Similarity   100.0%;  
  Matches   35;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GTTAAGTTATATAGAATAATTTCTACTGTTGTAGA 35
              |||||||||||||||||||||||||||||||||||
Db          1 GTTAAGTTATATAGAATAATTTCTACTGTTGTAGA 35


(C): RESULT 1
DE   Engineered guide nucleic acid scaffold sequence, SEQ ID 88.
XX
KW   CRISPR-Cas9 system; combinatorial library; dna library; genome editing;
KW   ss.
XX
OS   Synthetic.
OS   Unidentified.
XX
CC PN   WO2017223538-A1.
XX
CC PD   28-DEC-2017.
XX
CC PF   23-JUN-2017; 2017WO-US039146.
XX
PR   24-JUN-2016; 2016US-0354516P.
PR   27-JUL-2016; 2016US-0367386P.
PR   10-APR-2017; 2017US-0483930P.
XX
CC PA   (COLS ) UNIV COLORADO.
CC PA   (MUSE-) MUSE BIOTECHNOLOGY INC.
XX
CC PI   Bassalo MC,  Garst A,  Gill RT,  Lipscomb TEW,  Zeitoun RI;
XX
  Query Match             100.0%;  Score 38;  DB 59;  Length 38;
  Best Local Similarity   100.0%;  
  Matches   38;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CCGTCTAAAACTCATTCAGAATTTCTACTAGTGTAGAT 38
              ||||||||||||||||||||||||||||||||||||||
Db          1 CCGTCTAAAACTCATTCAGAATTTCTACTAGTGTAGAT 38


(D): RESULT 13
CC PN   WO2017223538-A1.
XX
CC PD   28-DEC-2017.
XX
CC PF   23-JUN-2017; 2017WO-US039146.
XX
PR   24-JUN-2016; 2016US-0354516P.
PR   27-JUL-2016; 2016US-0367386P.
PR   10-APR-2017; 2017US-0483930P.
XX
CC PA   (COLS ) UNIV COLORADO.
CC PA   (MUSE-) MUSE BIOTECHNOLOGY INC.

  Query Match             100.0%;  Score 16;  DB 59;  Length 19;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATTTCTACTTTTGTAG 16
              ||||||||||||||||
Db          2 ATTTCTACTTTTGTAG 17


Therefore, Gill et al. anticipate claims 21, 24, 26-27, 30-33, 38-42, 44 and 46 of the instant application as written.
 
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21, 24, 26-27, 30-31, and 39 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 1-2, 5-6 and 7 of US. Patent 10337028B2, granted 07/02/2019, see IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 21, 24, 26-27, 30-31, and 39 of the instant application discloses a nucleic acid-guided nuclease system comprising: (a) (i) a nucleic acid-guided nuclease comprising at least 90% amino acid sequence identity to SEQ ID NO: 7, or (ii) a nucleic acid molecule encoding the nucleic acid-guided nuclease; and (b) (i) an engineered guide nucleic acid comprising a region for complexing with the nucleic acid-guided nuclease and a region for hybridizing with a target sequence, thereby directing the nucleic acid-guided nuclease to the target sequence, or (ii) a nucleic acid molecule encoding the engineered guide nucleic acid, wherein the region for binding to the nucleic acid-guided nuclease is a pseudoknot region, wherein the region for complexing with the nucleic acid-guided nuclease is at least 95% identical to any one of SEQ ID NO: 88, SEQ ID NO: 93, and SEQ ID NO: 94, wherein the target sequence is within a eukaryotic cell or mammalian cell, wherein the engineered guide nucleic acid and the editing sequence are provided as a single nucleic acid, wherein the nucleic acid-guided nuclease comprises at least 95% amino acid sequence identity to SEQ ID NO: 7.

Claims 1-2, 5-6 and 7 of US patent 10337028B2 disclose a nucleic acid-guided nuclease system comprising (a) a nucleic acid-guided nuclease comprising the amino acid sequence of SEQ ID NO: 7; (b) a heterologous engineered guide nucleic acid for complexing with the nucleic acid-guided nuclease, wherein said heterologous engineered guide comprises a pseudoknot region comprising nucleotide residues 17-26 of SEQ ID NO: 200 or nucleotide residues 17-26 of SEQ ID NO: 201, and (c) an editing sequence having a change in sequence relative to the sequence of a target region; wherein the system results in an edit in the target region facilitated by the nuclease, the heterologous guide nucleic acid, and the editing sequence, wherein the target region is within a eukaryotic cell or mammalian cell, wherein the heterologous engineered guide nucleic acid comprises any one of SEQ ID NO: 88, SEQ ID NO: 93, SEQ ID NO: 94, and SEQ ID NO: 95, wherein the heterologous engineered guide nucleic acid and the editing sequence are provided as a single nucleic acid.

The above indicated claims of the reference patents while not totally identical to the instant claims, are indeed a product claim of a nucleic acid-guided nuclease system comprising: (a) (i) a nucleic acid-guided nuclease comprising at least 90% amino acid sequence identity to SEQ ID NO: 7, or (ii) a nucleic acid molecule encoding the nucleic acid-guided nuclease; and (b) (i) an engineered guide nucleic acid comprising a region for complexing with the nucleic acid-guided nuclease and a region for hybridizing with a target sequence, thereby directing the nucleic acid-guided nuclease to the target sequence, or (ii) a nucleic acid molecule encoding the engineered guide nucleic acid as claimed in the instant claims. The portion of the claims 1-2, 5-6 and 7 in the reference patent US 10337028B2, while drawn to the actual product as claims in the instant application, includes several embodiments that would anticipate the invention claimed in the instant application. Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference patents when there are specifically recited embodiments that would either anticipate to claims 21, 24, 26-27, 30-31, and 39 of the instant application or alternatively render them obvious. Alternatively, claims 21, 24, 26-27, 30-31, and 39 cannot be considered patentably distinct over claims 1-2, 5-6 and 7 of the reference patent US 10337028B2 when there is specifically disclosed embodiment in the reference patent that falls within the scope of claims 21, 24, 26-27, 30-31 and 39 of the instant application, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims 1-2, 5-6 and 7 of US 10337028B2. 



Claims 21, 24, 26-27, 30-31, and 32 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 1-2, 4 and 5 of US. Patent 9982279B2, granted 07/29/2018, see IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 21, 24, 26-27, 30-31, and 32 of the instant application discloses a nucleic acid-guided nuclease system comprising: (a) (i) a nucleic acid-guided nuclease comprising at least 90% amino acid sequence identity to SEQ ID NO: 7, or (ii) a nucleic acid molecule encoding the nucleic acid-guided nuclease; and (b) (i) an engineered guide nucleic acid comprising a region for complexing with the nucleic acid-guided nuclease and a region for hybridizing with a target sequence, thereby directing the nucleic acid-guided nuclease to the target sequence, or (ii) a nucleic acid molecule encoding the engineered guide nucleic acid, wherein the region for binding to the nucleic acid-guided nuclease is a pseudoknot region, wherein the region for complexing with the nucleic acid-guided nuclease is at least 95% identical to any one of SEQ ID NO: 88, SEQ ID NO: 93, and SEQ ID NO: 94, wherein the target sequence is within a eukaryotic cell or mammalian cell, wherein the engineered guide nucleic acid and the editing sequence are provided as a single nucleic acid, wherein the editing sequence further comprises a mutation in a protospacer adjacent motif (PAM) site.

Claims 1-2, 4 and 5  of US patent 9982279B2 disclose a nucleic acid-guided nuclease system comprising (a) a nucleic acid-guided nuclease comprising the amino acid sequence of SEQ ID NO: 7, wherein the nucleic-acid guided nuclease is encoded by a wild-type or a codon-optimized nucleic acid; (b) an engineered guide nucleic acid capable of complexing with the nucleic acid-guided nuclease, wherein the engineered guide nucleic acid comprises any one of SEQ ID NO: 88, SEQ ID NO: 93, and SEQ ID NO: 94, and (c) an editing sequence having a change in sequence relative to the sequence of a target region in a genome of a cell and a mutation in a protospacer adjacent motif (PAM) site; wherein the system results in a genome edit in the target region in the genome of the cell facilitated by the nuclease, the engineered guide nucleic acid, and the editing sequence, wherein the engineered guide nucleic acid and the editing sequence are provided as a single nucleic acid, wherein the codon optimized nucleic acid is codon optimized for S. cerevisiae, a eukaryotic organism, wherein the codon optimized nucleic acid is codon optimized for mammalian cells.

The above indicated claims of the reference patents while not totally identical to the instant claims, are indeed a product claim of a nucleic acid-guided nuclease system comprising: (a) (i) a nucleic acid-guided nuclease comprising at least 90% amino acid sequence identity to SEQ ID NO: 7, or (ii) a nucleic acid molecule encoding the nucleic acid-guided nuclease; and (b) (i) an engineered guide nucleic acid comprising a region for complexing with the nucleic acid-guided nuclease and a region for hybridizing with a target sequence, thereby directing the nucleic acid-guided nuclease to the target sequence, or (ii) a nucleic acid molecule encoding the engineered guide nucleic acid as claimed in the instant claims. The portion of the claims 1-2, 4 and 5 in the reference patent US 9982279B2, while drawn to the actual product as claims in the instant application, includes several embodiments that would anticipate the invention claimed in the instant application. Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference patents when there are specifically recited embodiments that would either anticipate to claims 21, 24, 26-27, 30-31, and 32 of the instant application or alternatively render them obvious. Alternatively, claims 21, 24, 26-27, 30-31, and 32 cannot be considered patentably distinct over claims 1-2, 4 and 5 of the reference patent US  9982279B2 when there is specifically disclosed embodiment in the reference patent that falls within the scope of claims 21, 24, 26-27, 30 and 32 of the instant application, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims 1-2, 4 and 5 of US  9982279B2. 



Claims 21, 24, 26-27, 30 and 39 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 1, 3, 5 and 6 of US. Patent 11408012B2, granted 08/09/2022). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 21, 24, 26-27, 30-31, and 39 of the instant application discloses a nucleic acid-guided nuclease system comprising: (a) (i) a nucleic acid-guided nuclease comprising at least 90% amino acid sequence identity to SEQ ID NO: 7, or (ii) a nucleic acid molecule encoding the nucleic acid-guided nuclease; and (b) (i) an engineered guide nucleic acid comprising a region for complexing with the nucleic acid-guided nuclease and a region for hybridizing with a target sequence, thereby directing the nucleic acid-guided nuclease to the target sequence, or (ii) a nucleic acid molecule encoding the engineered guide nucleic acid, wherein the region for binding to the nucleic acid-guided nuclease is a pseudoknot region, wherein the region for complexing with the nucleic acid-guided nuclease is at least 95% identical to any one of SEQ ID NO: 88, SEQ ID NO: 93, and SEQ ID NO: 94, wherein the target sequence is within a eukaryotic cell or mammalian cell, wherein the nucleic acid-guided nuclease comprises at least 95% amino acid sequence identity to SEQ ID NO: 7.

Claims 1, 3, 5 and 6 of US patent 11408012B2 disclose a nucleic acid-guided nuclease system comprising: an engineered guide nucleic acid complexed with a nucleic acid-guided nuclease comprising the amino acid sequence of SEQ ID NO: 7 and an editing sequence comprising a nucleic acid sequence complementary to a target region having a change in sequence relative to the target region, wherein the engineered guide nucleic acid comprises the nucleotide sequence of SEQ ID NO: 88, SEQ ID NO: 93, or SEQ ID NO: 94, wherein a nucleotide sequence encoding the nucleic acid-guided nuclease is codon optimized, wherein the nucleotide sequence encoding the nucleic acid-guided nuclease is codon optimized for S. cerevisiae, an eukaryotic organism, wherein the nucleotide sequence encoding the nucleic acid-guided nuclease is codon optimized for mammalian cells.
The above indicated claims of the reference patents while not totally identical to the instant claims, are indeed a product claim of a nucleic acid-guided nuclease system comprising: (a) (i) a nucleic acid-guided nuclease comprising at least 90% amino acid sequence identity to SEQ ID NO: 7, or (ii) a nucleic acid molecule encoding the nucleic acid-guided nuclease; and (b) (i) an engineered guide nucleic acid comprising a region for complexing with the nucleic acid-guided nuclease and a region for hybridizing with a target sequence, thereby directing the nucleic acid-guided nuclease to the target sequence, or (ii) a nucleic acid molecule encoding the engineered guide nucleic acid as claimed in the instant claims. The portion of the claims 1, 3, 5 and 6 in the reference patent US 11408012B2, while drawn to the actual product as claims in the instant application, includes several embodiments that would anticipate the invention claimed in the instant application. Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference patents when there are specifically recited embodiments that would either anticipate to claims 21, 24, 26-27, 30 and 39 of the instant application or alternatively render them obvious. Alternatively, claims 21, 24, 26-27, 30 and 39 cannot be considered patentably distinct over claims 1, 3, 5 and 6 of the reference patent US 11408012B2 when there is specifically disclosed embodiment in the reference patent that falls within the scope of claims 21, 24, 26-27, 30 and 39 of the instant application, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims 1, 3, 5 and 6 of US 11408012B2. 


Conclusion
Status of the claims:
Claims 21, 24, 26-27, 30-33, 38-42, 44 and 46 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
REMSEN Building, and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656